Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 2, “the bearing wheel on one side of the track” lacks clear antecedent basis in the claim in that the bearing wheels of claim 12 do not indicate that they include wheels on sides of the track.
In claim 6, line 2, “the bearing wheels on both sides on both sides of the track” lack clear antecedent basis in the claim, also because claim1 does not indicate the load bearing wheels are on sides of the track.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Awamuro (USPN USPN 5.894,901) in view of Rimanieli (PGPub 2016/0130000).
Regarding claim 1, Awamura teaches a tracked wall climbing robot, comprising a rack (frame), two sets of track mechanisms 1-20 and power components (motors 7a) operating respectively in cooperation with the two sets of track mechanisms, characterized in that each set of track mechanism comprises a track 1-5, a driving wheel 6a, a tensioning wheel (end wheel of line of wheels 9) and a plurality of load bearing wheels 9, wherein the driving wheel, the tensioning wheel and the load bearing wheels are sleeved with the track, the tensioning wheel is used for tensioning the track, the driving wheel, the tensioning wheel and the load bearing wheels are rotatably arranged on the rack through a driving wheel axle, a tensioning wheel axle and load bearing wheel axles respectively, the driving wheel drives the tensioning wheel and the load bearing wheels to rotate through the track.  The track is composed of a plurality of convex platforms 2 (as seen in Figure 6), and attractive components (magnets 1) are arranged in gaps between the convex platforms and are slightly lower than the convex platforms.  
Awamuro lacks a plurality of baffles arranged on outer sides of the driving wheels, tensioning wheels, and load bearing wheels such that the tracks are embedded between the baffles, to limit movement spaces of the tracks.

It would have been obvious to one of ordinary skill in the art to provide the drive wheels, tension wheels and load bearing wheels of Awamuro with baffles on their outer sides, as taught Rimanelli, in order to guide the track around the wheels and prevent their slippage and detachment.
Regarding claim 2, the attractive components of Awamuo are permanent magnets 1 (see col. 10, line 53) or electromagnetic suction cups.  
Regarding claim 3, Awamura is silent regarding surfaces of the convex platforms that are provided with patterns.  However, as seen in Figure 6, the convex platforms engage the ground.  Tracks typically have a pattern on ground engaging surfaces to provide traction while in operation.
Jorgensen, for example, teaches a wall climbing robot with magnetic tracks having a pattern on the surface engaging portions of the track.
It would have been obvious to one of ordinary skill in the art to provide a pattern on the ground engaging convex platforms of Awamura, as taught by Jorgensen, in order to provide increased traction.
Regarding claim 8, a buffering mechanism (springs 10) is arranged on each tensioning wheel and used for providing a certain buffering space for the track at the tensioning wheel.  
Regarding claim 9, each buffering mechanism comprises a shock absorber 10 and a tensioning wheel carrier 12, wherein the tensioning wheel carrier is fixed to the corresponding bearing wheel axles (inner wheels 9), and the shock absorber is fixed between the corresponding tensioning wheel axle and the tensioning wheel carrier (seen in Figure 4).   

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Awamura and Rimanelli and in further view of Wang et al. (CN1055396).
Regarding claims 4 and 5, Awamura teaches toothed (grooved) drive wheels 6a and load bearing wheels 8a (see Figure 4) and Rimanelli teaches baffles, but neither specifically teaches a drive wheel or a load bearing wheel having side baffles and clamping grooves matched with shifting teeth on the tracks.
	Wang et al. teaches a wall climbing robot having magnetized tracks 4 mounted around drive wheels 12, tension wheels 7, and load bearing wheels 14.  Each of the wheels is provided with clamping grooves matched with shifting teeth inside the tracks to drive and guide the tracks (ridges on the circumference of the wheels mesh with teeth on the inside of the tracks 4).  Opposite lateral sides of the wheels include radially projecting baffles (seen in Figures 4 and 5).  
It would have been obvious to one of ordinary skill in the art to configure the drive wheels and at least one load bearing wheel of the combination track assembly with clamping grooves engaging teeth on the inside of the track and baffles on outer sides, as taught by Wang, in order to improve traction between the tracks and drive wheels while also preventing the track from slipping sideways on the drive wheels.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Awamura, Rimanelli and Wang, and in further view of Heaslet (USPN 2,284,821).
The combination lacks tensioning wheels and some load bearing wheels composed of two half side wheels.
Heaslet teaches load bearing wheels 6 (rollers extending along the lower side of the track frame) and tensioning wheels 8 (a roller mounted to the top of the track frame) composed of two half side wheels and baffles on outer sides of the combination of the half wheels (see Figures 2, 6, and 7).  
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis shows a drive wheel having radial grooves for track teeth and side baffles for stability.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




/amb/